Citation Nr: 0834770	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke), to include as secondary to 
hypertension.

4.  Entitlement to service connection for residuals of dental 
trauma.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for a low back 
condition.

7.  Entitlement to service connection for a right foot 
condition.

8.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that a claim for service connection is also 
considered a claim for VA outpatient dental treatment.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the 
RO adjudicates the claim for service connection and the VA 
Medical Center adjudicates the claim for outpatient 
treatment.  As this matter stems from an adverse 
determination by the RO, the appeal is limited to the issue 
of service connection for a dental disorder.  Therefore, the 
claim for service connection for a dental disorder for 
obtaining VA outpatient dental treatment is referred to the 
RO for additional referral to the appropriate VA medical 
facility.  See 38 C.F.R. § 17.161 (2007).


FINDINGS OF FACT

1.  There is no competent medical evidence associating the 
veteran's current psychiatric disorder with the veteran's 
active service.

2.  There is no competent medical evidence associating the 
veteran's current hypertension with the veteran's active 
service.

3.  There is no competent medical evidence associating the 
veteran's residuals of a cerebrovascular accident (stroke) 
with the veteran's active service or with any service-
connected disability.

4.  The veteran does not have a dental condition or 
disability, to include extracted teeth, as a result of combat 
wounds or other trauma during her active military service.

5.  There is no competent medical evidence associating the 
veteran's current hypothyroidism with the veteran's active 
service.

6.  There is no medical evidence of a diagnosis of any low 
back condition.

7.  There is no medical evidence of a diagnosis of any right 
foot condition.

8.  There is no medical evidence of a diagnosis of any left 
foot condition.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3.  Residuals of a cerebrovascular accident (stroke) were not 
incurred in or aggravated by service nor are they proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of compensation, have not been 
met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2007).  

5.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

6.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

7.  A right foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

8.  A left foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals of Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated March 1993 to April 2006.  The veteran 
submitted private treatment records of Dr. M.G., dated in 
November 2002, and Dr. T.B., dated in November 2002.  The 
appellant was afforded a VA medical examination, in regard to 
her claims of entitlement to service connection for 
hypertension and residuals of a cerebrovascular accident in 
December 2005.

The Board notes that the veteran was not afforded VA 
examinations in regard to her claims of entitlement to 
service connection for depression, dental trauma, 
hypothyroidism, a low back condition, a right foot condition, 
and a left foot condition.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

As to the third factor above, the Court has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the veteran's claims of entitlement to service 
connection for depression and hypothyroidism, the Board notes 
that there is no evidence of any psychiatric condition or 
pituitary condition in service and there is no indication 
that the veteran's current depression and hypothyroidism are 
due to or related to the veteran's service.  Therefore, the 
Board finds that VA examinations regarding the veteran's 
depression and hypothyroidism are not warranted.

In regard to the veteran's claims of entitlement to service 
connection for dental trauma, the Board notes that there is 
no evidence of the veteran having any dental trauma in 
service and there is no indication that the veteran's current 
dental conditions are due to or related to the veteran's 
service.  Therefore, the Board finds that a VA examination 
regarding the veteran's claim of entitlement to service 
connection for dental trauma is not warranted.

As to her low back, right foot and left foot claims, the 
Board notes that there is no evidence of any low back, right 
foot, or left foot condition in service and there is no 
evidence that the veteran current has a low back, right foot, 
or left foot condition.  Therefore, the Board finds that VA 
examinations in regard to the veteran's claims of entitlement 
to service connection for a low back, right foot, and left 
foot conditions are not warranted.

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

A. Depression

The veteran seeks service connection for depression.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder, including depression.  Upon examination at 
entrance, in June 1963, and separation from service, in 
February 1964, the veteran was not noted to have any 
psychiatric disorders.

In a private examination report, dated in November 2002, the 
veteran was noted to have first started to feel depressed 
after she started falling in July 2002.  After examination, 
she was diagnosed with adjustment disorder with depressed 
mood.

In a VA treatment note, dated in October 2004, the veteran 
was noted to be positive for depression.  The veteran has 
been consistently treated for a psychiatric disorder by VA 
since October 2004.  There is no evidence in the claims 
folder indicating that the veteran's current psychiatric 
disorder is due to or associated with the veteran's active 
service.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of a psychiatric disorder until more than 28 
years after separation from service.  This is significant 
evidence against the claim.

In light of the evidence, the Board finds that service 
connection for depression is not warranted.  The service 
medical records do not reveal any complaint, diagnosis, or 
treatment for any psychiatric disorder and the veteran did 
not complain of and was not diagnosed or treated for any 
psychiatric disorder for more than 28 years after separation 
from service.  There is no indication in the claims folder 
that the veteran's current psychiatric disorder is due to or 
associated with the veteran's service.  In fact, the veteran, 
in the November 2002 private psychiatric examination, 
indicated that she did not start to feel depressed until she 
started falling in July 2002.  Accordingly, service 
connection for depression is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to service connection 
for depression, the doctrine is not for application.

B. Hypertension

The veteran seeks service connection for hypertension.

Upon examination at entrance, in June 1963, the veteran's 
blood pressure was noted to be 110/80.  In a service medical 
record dated in January 1964 the veteran was noted to be 
seven months pregnant and have a blood pressure of 184/132 
and then 160/110.  The impression was that she was 
preeclamptic.  In January 1964, the veteran was noted to have 
suffered a grand mal seizure and to have been admitted to the 
hospital.  The veteran was reported to be severely 
hypertensive with proteinuria and was treated with 
antihypertensives and anticonvulsives.  The veteran was 
diagnosed with eclampsia.  Upon examination at separation 
from service, in February 1964, her blood pressure was noted 
to be 116/84.  Neither examination report noted that the 
veteran had hypertension.

After service, the veteran was first diagnosed as having 
hypertension in April 1993.  The veteran has been treated by 
VA for hypertension continuously since that time.

As noted above, the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence hypertension until more than 19 
years after separation from service.  This is significant 
evidence against the claim.

In December 2005 the veteran was afforded a VA Compensation 
and Pension (C&P) examination in regard to her claim of 
entitlement to service connection for hypertension.  The 
examiner noted the veteran's hypertension during her 
pregnancy in service and indicated that the veteran's blood 
pressure was normal upon discharge from service.  After 
examination the veteran was diagnosed with essential 
hypertension.  The examiner opined that the veteran's 
hypertension was not due to the hypertension associated with 
preeclampsia in service.  The examiner reasoned that her 
blood pressure was normal at the time of her separation 
examination from service and that there was no evidence of 
diagnosis or treatment for high blood pressure prior to the 
1990s.

In light of the evidence, the Board finds that service 
connection for hypertension is not warranted.  Although the 
veteran had hypertension associated with preeclampsia in 
service, her blood pressure was normal upon separation from 
service and there is no evidence that the veteran was 
diagnosed with or treated for hypertension for more than 19 
years after service.  The examiner indicated that the 
veteran's current hypertension is not due to the veteran's 
hypertension in service.  Accordingly, the veteran's claim of 
entitlement to service connection for hypertension is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, the doctrine is not for application.

C. Residuals of a Cerebrovascular Accident (Stroke)

The veteran seeks service connection for the residuals of a 
cerebrovascular accident.

The service medical records do not reveal any complaint, 
diagnosis, or treatment for a stroke.  Upon examination at 
entrance and separation from service, the veteran was not 
noted to have any vascular or neurological disorders.  Post 
service medical records reveal that the veteran suffered a 
stroke in May 1997 and that she has been treated by VA for 
residuals of the stroke since that time.

The veteran was afforded a VA C&P examination regarding the 
residuals of a cerebrovascular accident in December 2005.  
After examination, she was diagnosed with residuals of a past 
stroke due to a brain aneurysm with weakness and 
incoordination of the left upper extremity and the left lower 
extremity.  The examiner opined that the veteran's stroke was 
not due to her acute hypertension in service.  He reasoned 
that her stroke was as likely as not due to the veteran's 
non-service-connected essential hypertension and her family 
history of brain aneurysm.

In light of the evidence, the Board finds that service 
connection for residuals of a stroke is not warranted.  The 
evidence shows that the veteran had the stroke many years 
after separation from service and the VA examiner rendered 
the opinion that the veteran's stroke was unrelated to the 
veteran's in service acute hypertension.  Rather, the 
examiner indicated that the veteran's stroke was due to the 
veteran's non-service-connected essential hypertension and 
the veteran's family history of brain aneurysm.  As such the 
veteran's residuals of a cerebrovascular accident are not due 
to service or proximately due to a service-connected 
disability.  Thus, the veteran's claim of entitlement to 
service connection for the residuals of a stroke must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against entitlement to service connection for the 
residuals of a stroke, the doctrine is not for application.

D. Residuals of Dental Trauma

The veteran seeks service connection for residuals of dental 
trauma.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(b).

In considering the evidence under the laws and regulations as 
set forth above, the Board concludes that there is no basis 
for compensation for any dental disorder.  There is no 
evidence that she suffered combat wounds, and it is not 
contended otherwise.  Upon examination at entry into service, 
in June 1963, it was noted that teeth numbered 2, 3, 6, 11, 
12, 16, 18, 20, and 21 were restorable, tooth number 15 was 
nonrestorable, and that teeth numbered 4, 5, 17, 19, 30, and 
31, were missing.  There is no evidence showing that the 
veteran experienced any dental trauma in-service.  Service 
dental records reveal that teeth numbered 12 and 15 were 
extracted in September 1963.  Upon examination at separation 
from service, in February 1964, it was noted that teeth 
numbered 4, 5, 12, 23, 28, and 29 were missing.

The Board notes that there is no record of any dental 
treatment after service.  However, the veteran has reported 
that she wears full top and bottom dentures.

Nevertheless, the veteran has not been shown to have loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible.  Nor does she have any of the other dental 
disorders listed under 38 C.F.R. § 4.150.  Therefore, the 
Board finds that service connection for a dental disorder for 
compensation purposes must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 4.150.

E. Hypothyroidism

The veteran seeks service connection for hypothyroidism.

The service medical records do not reveal any complaint, 
diagnosis, or treatment for hypothyroidism.  Upon examination 
at entrance to and separation from service, the veteran was 
not noted to be diagnosed with hypothyroidism.  Post service 
medical records show that in 1993 the veteran was diagnosed 
with hypothyroidism.  She has received continuous VA 
treatment for her hypothyroidism since that time.  The 
medical records do not reveal any indication that the 
veteran's current hypothyroidism is related to the veteran's 
active service.

As noted above, the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence hypertension until more than 19 
years after separation from service.  This is significant 
evidence against the claim.

In light of the evidence, the Board finds that service 
connection for hypothyroidism is not warranted.  The veteran 
was not diagnosed with or treated for hypothyroidism in 
service and the veteran was not diagnosed or treated for the 
condition until more than 19 years after service.  In 
addition, there is no evidence, other than the veteran's 
claim, indicating that the veteran's current hypothyroidism 
may be related to her active service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
hypothyroidism is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypothyroidism, the doctrine is not for application.

F. Low Back Condition

The veteran seeks service connection for a low back 
condition.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment of any low back condition.  
Upon examination at entrance and separation from service, the 
veteran's spine and musculoskeletal system were noted as 
normal.  Further, post service medical records do not reveal 
any complaint, diagnosis, or treatment of any low back 
condition.

The preponderance of the evidence is against the veteran's 
claim.  Except for the veteran's statements and claims, there 
is no competent medical evidence which shows that the veteran 
has a diagnosis of any low back condition.  As stated above, 
the Court has indicated that in the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997).  Accordingly, service connection must 
be denied because there is no competent evidence of a current 
low back condition.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for a 
low back condition, the doctrine is not for application.

G. Right Foot Condition

The veteran seeks service connection for a right foot 
condition.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment of any right foot 
condition.  Upon examination at entrance and separation from 
service, the veteran's musculoskeletal system was noted as 
normal.  Post service medical records do not reveal any 
complaint, diagnosis, or treatment of any right foot 
condition.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right foot condition.  
Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has a 
diagnosis of any right foot condition.  As stated above, the 
Court has indicated that in the absence of proof of present 
disability there can be no valid claim.  Brammer; Degmetich.  
Accordingly, service connection must be denied because there 
is no competent evidence of a current right foot condition.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right foot condition, the doctrine is not for 
application.

H. Left Foot Condition

The veteran seeks service connection for a left foot 
condition.

The service medical records do not reveal any complaint, 
diagnosis, or treatment of any left foot condition.  Upon 
examination at entrance and separation from service, the 
veteran's spine and musculoskeletal system were noted as 
normal.  Post service medical records do not reveal any 
complaint, diagnosis, or treatment of any left foot 
condition.

The preponderance of the evidence is against the veteran's 
claim of service connection for a left foot condition.  
Except for her contentions, there is no competent medical 
evidence which shows that the veteran has a diagnosis of any 
left foot condition.  Again, as stated above, the Court has 
indicated that in the absence of proof of present disability 
there can be no valid claim."  Brammer; Degmetich.  
Accordingly, service connection must be denied because there 
is no competent evidence of a current left foot condition.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a left foot condition, the doctrine is not for 
application.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke), to include as secondary to 
hypertension, is denied.

Entitlement to service connection for residuals of dental 
trauma is denied.

Entitlement to service connection for hypothyroidism is 
denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a right foot condition 
is denied.

Entitlement to service connection for a left foot condition 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


